Judgment and order affirmed, with costs, on the ground that the complaint does not state facts sufficient to constitute a cause of action. All concur, except Harris, J., who dissents and votes for reversal and denial of the motion on the ground that the complaint read in the light of the affidavits presented on the motion may be construed as alleging a cause of action. (Mnich v. American Radiator Company, 263 App. Div. 573.) (The judgment dismisses plaintiff’s complaint on motion of the defendant in a silicosis action. The order is the order of dismissal.) Present — Crosby, P. J., Cunningham, Dowling, Harris and MeCurn, JJ.